Case 1:20-cv-10198-MBB Document 1 Filed 02/03/20 Page 1 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of
Division
) Case No.
oie a Ge “TAR D \A\ OSA ) (to be filled in by the Clerk's Office)
ii A 5 Lost pF C ha’ \* L_}
ainsi) |
(Write the full name of each plaintiff who is filing this complaint. c-
If the names of all the plaintiffs cannot fit in the space above, ) :
please write “see attached” in the space and attach an additional ) _
page with the full list of names.) ) 2
-v- } ~~
~ | ) eae 5
| . IS | . ) =.
NVA ALLA | rall aN -. ears ve aed
| \ \ \ \\ )\ y 1 \\ : WIN T ‘ | er (Ce Lr yy \A \ \ \ cy VW y ) =
s) a)
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contam: an individnal’s full social
security number or full birth date; the full name of a person known to be aminor, or a complete financial account
number. A filing may include only: the last four digits of a social security number, the year of an individnai’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this fom, plaintiff need not send exhibits, affidavits, srievance or witness statements, or ally
other materials to the Clerk’s Office with this compiaint

In order for your complaint to be filed, it must be accompanied by the filmg fee or an application to proceed in
forma pauperis.

 

 

 

Pagel of 11
Case 1:20-cv-10198-MBB Document 1 Filed 02/03/20 Page 2 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisonsr)

L The Parties to This Complaint

A The Plaintifi(s)

Provide the information below for each plaintiff named in the complamt. Attach additional pages if

needed.
Name
All other names by which
you have been known:
ID Number
Current Institution
Address

B. The Defendant(s)

 

 

 

 

 

 

i — |
Damnel Jose Daptisra

- \

pe CY) DA cy) ‘E.  O mn

\1

9 ls \ a Ly =a |) ao

JM) \OLr TGA

CW Iparcy af\ f PN E f
WI a MO wn N\A \ } lL NO /
‘> City State Zip Code

Provide the information below for each defendant named im the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifinown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed_ Oo

Defendant No. 1
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (known)
Shield Number
Employer
Address

ry | A

Lorre nora Jevec \aarala

Lorcecnonal Oy iver

\

 

‘ % { \ 4 j

T Wirtwersbie | fase! [ axcted kya dls

VND LOunty \ WY eG ane Wey
\

1 J

 

 

DINMOUTA MA OL YOU
City Zip Code

State
| | Individual capacity Ay Official capacity

\ ADTAIN Holmes

( ass Tey nt \)\i Seyi Mex af ee = \ \ \ a an o o\
. GV av Vt Loch \)\ WaCy \ xr XT Hear YW 5)
DIN most County Corceckenal kaa WE

 

 

PV Wear NVA WLIO)
City | State Zip Code

[| Individual capacity Official capacity

Page 2 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prosoner)

Case 1:20-cv-10198-MBB Document1 Filed 02/03/20 Page 3 of 11

 

Defendant No. 3
Name
Job or Title (fFnown)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[|__| individual capacity [__] Official capacity

Defendant No. 4
Name
Job or Title (known)

 

 

Shield Number

Employer
Address

 

 

 

 

City State : Zip Code
[| individual capacity [_| Official capacity

IL Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal offictals for the violation of certam
constitutional rights.

A

Are you bringing suit against (check all that apply):

[__] Federal officials (a Bivens claim)

State or local officials (2 § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
N\\\ CWw\ts oy WS “Ave DEWNON | cvared. | Wad ralse\\ ROU ech OF

exit A Vin

\

\ } \ \ ‘ \ . \
Linas 1 \ 4] ‘ NAc 4£VVOR A a - ye men \ i

maa. Ar a>" \ Ll LL eh V1, \t- AAA ry rn ~ vyy\o Vr p

WY TAICM U SPL ony OO, MNO VO TACOS VO Re 8 Oe;

\

é aww Va \ oA | \ Ke ag ‘ Levy { ~ | | 7 . vt 4
Ovr oF Tne Bo LUait, Ws ro be Drone, Nor-Wuilt\
t © 1 v
Plaintiffs suing under Bivens may only recover for the violation of certam constitutional nghts. Ifyou

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of il
Case 1:20-cv-10198-MBB Document 1 Filed 02/03/20 Page 4 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

L dorek Appnadate mc saint 5 dawg Wayedk aArOynd with.

c

\ \clutl c opts were winharer, \he\ 2) nae False alll exci,
Section 1983 allows defendants to be found Liable only when hes have acted “under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”

42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color

of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

lh a onic be, ne! la \valnle tf if l C NAH AG Mal) Civil mel WS and
NEG Pale KcISAM OG OF ME - J 4

OL. Prisoner Stai

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

MOOOUOUU

Pretrial detainee

Civilly committed detamee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

| | Z
re Lin tay fg \PR ery
Other (explain) ( OIWO TO pens j il WOO ){a ji > ALY ayy
-

\ |
|

TV. Statement of Claim

State as

alleged

briefly as possible the facts of your case. Describe how each defendant was personally involved in the
wrongful action, along with the dates and locations of all relevant events. You may wish to include

further details such as the names of other persons involved in the events giving rise fo your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain

statement of each claim in a separate paragraph. Attach additional pages if needed.

A

If the events giving rise to your claim arose outside an institution, describe where and when they arose.
At ae pproxwene ate Be

 

If the See TE ee erat aePan, Be ee Cale

EAA Lait, 5
At aly one rately © O-B/0D ) ANI Ee aN Ow nan Unit, | pe
threatened with possible deat v1 adil Warn 9,and

 

7 ¥
«& Doe rec: ne nee ANS 10: he Ky Ont 1 SK ins MLA A OF AI —S NO, in
hb NE altercan OA Wwecvally \\ ¥ Ns SIANIY) a Wad accu salor J
Nain PY the teats I3 Oh THN bi WY mM a DRAKE « dw XO t Oud Paetaf
"Woy 4 OW" ‘ ) ty \ | \ LO ANC \ Was “\ Pes ‘AN UN ate hou xe OPNON
Case 1:20-cv-10198-MBB Document1 Filed 02/03/20 Page 5 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C. What date and approximate time did the events giving tise to your claim(s) occur?

Dare ¢ W rears 3, Mstucvan; A A \1O
Vi Tame OF Wear 3 Morrone ‘ Nope Quwrvdtely B. TM ram-O 9 AV pan

(CO. copnerd AS wel)

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

ay WOD Wreatened wid bodi acm (ne A\88 Seswoed PNAC while mak ai

The Srear On CanleB)

TL k0\d ClO Waalord Yooh L wes treearerea On0 K€ said, Va tan, AL cist to
Play So\yalee And VES 2) dj den + you See Yous Gen wnee We called Ane, emer eno

reSONE! LeAM AY L was raven 40 HE ple bor po reagan Alona wtlNe athe’
LOMA <T was Mier Bond nok Qui Vy bi Capt. Wo \nes ad he Blsxo released

Injuries

MR \WrIMare WhO Jedrl | @ a Cemerd) {vreat ened ine,
If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

v.

Bekore CERT oer SI tea) pracealed tothe POC » «+

\ (ECON ‘\ OA \ Mental healtn Quesnon Sotung me ik 4X wanted to Hdnn
MYSEAK and L said “no! y

State briefly what you want the court to do for you. Make no legal arguments. Do not cite amy cases or statutes.
If requesting money damages, inclnde the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

T aanr ine conrts 40 2h\ Phyenaatn County Comets nV rast
Oy 1R, WINS DU’ HOON NOI HY ponte cam ene O OMY C cil A wgnts
ew naling nt Audit), ANAC {Ne\ > \YaVoal Punishweat.
T lock ny oOssing (BEA), n Uner Miah Gra nN ye athe)
and been | mane, Hole Vor 10 7edso

Page 5 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Case 1:20-cv-10198-MBB Document1 Filed 02/03/20 Page 6 of 11

 

VU. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or amy other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

[Ni Yes
[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your clatm(s).

| ry
\ rac ee | ee =: =e = |
\ NO WY TALON \ oe Ay ‘A\ \- SEA \i { \
| " |

Does the jail, prison, or other correctional facility where your clatm(s) arose have a grievance
procedure?

{
NI Yes
[| No
[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[ | Yes
|
No
[| Do not know

If yes, which claim(s)?

 

Page 6 of 11
Case 1:20-cv-10198-MBB Document 1 Filed 02/03/20 Page 7 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D, Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

a Yes
[| No

Tfno, did you file a grievance about the events described im this complaint at any other jail, prison, or
other correctional facility?

[| Yes
[| No

E; If you did file a grievance:

1. Where did you file the grievance?

“ \ed Ye Grenaire x AgN ieNance. cn Ane WAN MK

2. What did you claim in your grievance?

Ch Heclae oun sent of DID? Anseahoning tuk her jamare And

xin ie Hned wie WST\ ar 5 1d Pay Se Mi bah Ce ‘
3. What was the result, if any?

No Wind Ne Cea\es L\Q No result Peam Kink )
* vt fm, to i it Highest vel of i rience proces

\yi sy Pinay hear q
corey Aree Press was Q \)ie a Nlica y boa oA\ eae S019 rant ¢ ot
AMON lolines ; x ayedia laine 9 \X MES Yaa ining | Ns asi st] Y \¢) “ Couns OF

{ys ON vas ANd, L Was Fou \ot- lsuil , ne Wael ‘enna ND x opty a6) sas re.
\ner AAMATE “WO Anpeatened Me, Cad. Holes menho ned we VON iy 9 Page 7 of 11

ne Co meras ? | Det iY Ye « did h Ne Wo hg Cau 19) \t him tnreatkens i me,

 
Case 1:20-cv-10198-MBB Document 1 Filed 02/03/20 Page 8 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if amy:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

~

bwuments lecluded ater Ans Wee.

NRA

(Note: You may attach as exhibits to this complaint any documents rdeiedl the exhaustion of your
administrative remedies.)
VOL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal im a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent -
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
L] yes
[Ane

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 1:20-cv-10198-MBB Document 1 Filed 02/03/20 Page 9 of 11
Pro Se 14 (Rev. 12/16) Complsint for Violation of Civil Rights (Posonsr)

A Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

L] Yes
my No

B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plamtifi{s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pendmg?
[ ]yes
[ ]No

Ifno, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

Page 9 of 11
Case 1:20-cv-10198-MBB Document 1 Filed 02/03/20 Page 10 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prison=z)
[| Yes
;
No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintifi(s)

 

Defendant(s)

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filmg lawsuit

 

6. Is the case still pending?
[| Yes
[| No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 1i
Case 1:20-cv-10198-MBB Document1 Filed 02/03/20 Page 11 of 11
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

1X. Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law, (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-telated papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

 

in the dismissal of my case.
Date of signing: \ lin I)

rl 7} JP
Signature of Plaintiit AGipttDlL

 

 

Printed Name of Plaintiff = “yAyy\ 2 \
Prison Identification # = | | \() |
Prison Address a \ Ware A \) wna Re Wl.

ami ios NA O20

1 |
s alk, i ‘State ip Co
Sa 3 netlbg “My, Cy The Commonweal of Massachusgtts
= reer cise Oe ne On this ay of v ,
= 40, 2940.9 % TSCORATZLS Ed

ON 40 207%: before me, the undersigned notary public, .
- C'O*

 

‘,
iL

 

personally appeared, proved to me through
satisfacto idence of identification, which were
bethe person who signed the

preceding or attached document in my presence and who swore or

ne
= xT tee
Eq iz * : we
a0 3 : O'S
_ i. ae QO; 2S alfi dt that th tents of the di ent arg truthful and
Date of signing: 23% of 63 murat to tne post of aingr knotedge angrbe)é 4

 
 
  

 

 

 

 

 

 

 

tern SS bért J. Caciberte, Notary Pubic *
Si gnature o f Attomey “Hina y Commission Expires April 10, 2026
Printed Name of Attomey
Bar Number
Name of Law Firm
Address

City State Zip Code

Telephone Number
E-mail Address

 

Page li of 11
